DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claims 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "the aircraft" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Claim 18 is rejected as being dependent on claim 16.
Claim 17 essentially duplicates the preamble of claim 16 and contains phrases such as “a static air inlet”, “a front segment”, “a main rotor”, “a top structure”, “at least one engine of a power plant”, “at least one separator” and “a second portion” and numerous similar phrases.  These phrases render the claim indefinite because it is not possible to ascertain if claim 17 is claim new and distinct inlets, engines, separators, etc. or if they are referring to the previously claimed similar elements from the preamble of claim 16.  As best understood they are referring to similar elements from the preamble of claim 16.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 11, 12, 16 and 17 are rejected under 35 U.S.C. 102(a1) and (a2) as being anticipated by Lamb, Jr. (hereinafter Lamb, US Publication Number 20150122954).
Regarding claim 1, Lamb discloses an aircraft (Figure 1 element 10) having a static air inlet system (Figures 1, 3, 4 and 6 element 15) for sucking in outside air present in a medium outside the aircraft and for conveying the outside air to at least one engine of a power plant of the aircraft, the aircraft having a front segment (Figure 1 element 12) that includes a main rotor (Figure 1 element 140) contributing at least to providing the aircraft with lift, the aircraft also including a rear assembly (Figure 1 element 11); the aircraft extending longitudinally along an anteroposterior plane in a direction of forward advance from a rear end of the rear assembly to a nose of the front segment (Figure 1 element 10), the aircraft extending transversely from a first flank to a second flank on either side of the anteroposterior plane (Figures 1 and 3 element 11), the front segment having a top structural assembly situated under the main rotor (Figure 1 top of element 12), the static air inlet system comprising a static air intake (Figures 1, 3, 4 and 6 element 15), the static air intake having a through opening formed in the top structural assembly (Figures 1, 3, 4 and 6 element 150), the through opening forming an interface between the medium and an inside space of the top structural assembly (Paragraph 27), wherein the static air inlet system has at least one separator (Figures 1, 
Regarding claim 2, Lamb discloses the above aircraft wherein the second portion extends in a longitudinal direction parallel to a flow direction of the outside air around the through opening while the aircraft is performing forward flight in the absence of wind and without sideslip (Figures 3 and 4).
Regarding claim 3, Lamb discloses the above aircraft wherein the separator extends transversely in a transverse direction from a first side face to a second side face, the transverse direction being perpendicular to the anteroposterior plane, and the first side face and the second side face are arranged transversely on either side of the anteroposterior plane (Figures 3 and 4).
Regarding claim 11, Lamb discloses the above aircraft wherein the at least two slots are symmetrical relative to the separator (Figure 3 elements 151 and 152).
Regarding claim 12, Lamb discloses the above aircraft wherein the second portion extends in elevation over a height from a base to a top, the second portion extends longitudinally from a first end to a second end, and the height decreases on going from the first end towards the second end in application of a predetermined relationship for variation of the height (Figure 3 front portion of the central portion of element 15).
Regarding claim 16, Lamb discloses a method of treating a vibratory phenomena of an aircraft as claimed (Figure 1 element 10) comprising the steps of arranging at least one separator (Figures 1, 3, 4 and 6 central portion of element 15) subdividing the through opening into at least two distinct slots (Figure 3 elements 151 and 152), the separator comprising a first portion extended by a second portion, the first portion (Figure 3 element 201) extending inside the inside space and the second portion (Figure 3 portion of the central portion of element 15 that is forward of element 201) extending outside the inside space.
Regarding claim 17, Lamb discloses the above method wherein the aircraft (Figure 1 element 10) has a static air inlet system (Figures 1, 3, 4 and 6 element 15) for sucking in outside air present in a medium outside the aircraft and for conveying the outside air to at least one engine of a power plant of the aircraft, the aircraft having a front segment (Figure 1 element 12) that includes a main rotor (Figure 1 element 140) contributing at least to providing the aircraft with lift, the aircraft also including a rear assembly (Figure 1 element 11); the aircraft extending longitudinally along an anteroposterior plane in a direction of forward advance from a rear end of the rear assembly to a nose of the front segment (Figure 1 element 10), the aircraft extending transversely from a first flank to a second flank on either side of the anteroposterior plane (Figures 1 and 3 element 11), the front segment having a top structural assembly situated under the main rotor (Figure 1 top of element 12), the static air inlet system comprising a static air intake (Figures 1, 3, 4 and 6 element 15), the static air intake having a through opening formed in the top structural assembly (Figures 1, 3, 4 and 6 element 150), the through opening forming an interface between the medium and an .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4, 5, 7-10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lamb.
Regarding claim 4, Lamb discloses the above aircraft wherein the separator extends transversely in a transverse direction from a first side face to a second side face, the transverse direction being perpendicular to the anteroposterior plane, and the separator has a width separating the first side face and the second side face transversely (Figure 3), but is silent as to the width separating the first side face and the second side face.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the side faces separated by less than a centimeter, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) and would provide the predictable of reducing drag by presenting a slimmer profile.
Regarding claim 5, Lamb discloses the above aircraft wherein the width is not constant, the separator presenting a predetermined relationship for width (Figures 3 and 4).
Regarding claim 7, Lamb discloses the above aircraft wherein the through opening presents a predetermined characteristic dimension (Figure 3 elements 150, W1 and H1, Paragraph 31), but fails to teach of the characteristic dimension being equal to the square root of the area of a projection of the through opening onto a projection plane, the projection plane being orthogonal to a flow direction of the air around the through opening when the aircraft is performing forward flight in the absence of wind 
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the characteristic dimension and first portion dimensioned as claimed, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) and would provide the predictable result of providing an optimal inlet for the flight conditions encountered (Paragraph 2).
Regarding claim 8, Lamb discloses the above aircraft wherein the through opening presents a predetermined characteristic dimension (Figure 3 elements 150, W1 and H1, Paragraph 31), but fails to teach of the characteristic dimension being equal to the square root of the area of a projection of the through opening onto a projection plane, the projection plane being orthogonal to a flow direction of the air around the through opening when the aircraft is performing forward flight towards the front in the absence of wind and without sideslip, and the second portion extends outside the inside space in the flow direction over a second length that is longer than or equal to half the predetermined characteristic dimension.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the characteristic dimension and first portion dimensioned as claimed, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 
Regarding claim 9, Lamb discloses the above aircraft wherein the through opening presents a predetermined characteristic dimension (Figure 3 elements 150, W1 and H1, Paragraph 31), but fails to teach of the characteristic dimension being equal to the square root of the area of a projection of the through opening onto a projection plane, the projection plane being orthogonal to a flow direction of the air around the through opening when the aircraft is performing forward flight towards the front in the absence of wind and without sideslip, and the second portion extends outside the inside space in the flow direction over a second length that is longer than or equal to half the predetermined characteristic dimension, and wherein the first length is longer than half the predetermined characteristic dimension, the second length lying in the range one-half the predetermined characteristic dimension to a first quotient, which first quotient is equal to nine times the predetermined characteristic dimension divided by four.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the characteristic dimension and first and second portions dimensioned as claimed, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) and would provide the predictable result of providing an optimal inlet for the flight conditions encountered (Paragraph 2).
Regarding claim 10, Lamb discloses the above aircraft wherein the through opening presents a predetermined characteristic dimension (Figure 3 elements 150, W1 
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the characteristic dimension and first and second portions dimensioned as claimed, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) and would provide the predictable result of providing an optimal inlet for the flight conditions encountered (Paragraph 2).
Regarding claim 13, Lamb discloses the above aircraft wherein the second portion extends longitudinally from upstream to downstream of the through opening relative to the flow direction of the outside air relative to the aircraft (Figure 3 central portion of element 15), but fails to teach of the separator being T-shaped.
In re Dailey et al., 149 USPQ 47.
Allowable Subject Matter
Claim is 20 allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to show alone or in combination the features of an aircraft as claimed comprising a static air system as claimed comprising a separator as claimed that extends transversely as claimed and comprises first and second side faces that terminate in rounded front and rear edges as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 6, 14, 15 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 5/17/2021 have been fully considered but they are not persuasive. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the features of a static inlet vs a dynamic) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Regarding the argument that Lamb doesn’t teach “wherein the static air inlet system has at least one separator subdividing the through opening into at least two distinct slots” but instead teaches two inlets that are not slots, the examiner notes that without the separator of Lamb as cited above, there would only be one inlet that would not have two distinct slots.  As cited above, Lamb discloses an inlet that is divided into two inlets or slots by a separator.  The applicant has not presented any arguments that would distinguish an “inlet” from a “slot” and as the separator of Lamb functions in the same manner as the currently claim separator they have to be considered to be equivalent.
Additionally, the arguments regarding claims 2-5, 7-12 rest solely upon their dependence on claim 1, which have been rebutted above.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Specifically with respect to the arguments regarding claim 13, the applicant merely states that they “do not believe that this configuration is possible” which amounts to a mere allegation of patentability.  Additionally, as cited above the separator of Lamb 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A MCFALL whose telephone number is (571)270-5769.  The examiner can normally be reached on M-Th 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on (571)272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nicholas McFall/Primary Examiner, Art Unit 3644